

Consent to Temporary Reduction of Biweekly Installments of Base Salary
Reference is hereby made to that certain Employment Agreement between the
undersigned (“Executive”) and PBF Investments LLC (“Company”) dated as of April
1, 2014 (the “Employment Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Employment
Agreement.
WHEREAS, due to the Company’s financial circumstances arising from current
market and other conditions that are adversely impacting the business
(collectively, “Market Conditions”), the Company and its affiliates are
undertaking a number of short-term initiatives to temporarily reduce operating
expenses and desire to implement reductions in the salaries of its executives
and other highly compensated employees;
WHEREAS, pursuant to the terms of the Employment Agreement, a failure to pay or
cause to be paid Executive’s Base Salary when due constitutes “Good Reason”
under clause (A) of that term as defined in the Employment Agreement unless the
Executive’s consent is obtained; and
WHEREAS, Executive is willing to consent to a temporary reduction in Executive’s
Base Salary solely as part of the response to the Market Conditions and not for
any other purposes under the Employment Agreement;
NOW, THEREFORE, IT IS UNDERSTOOD AND AGREED that, effective as of April 1, 2020
(the “Effective Date”), in connection with the Market Conditions, Executive
hereby consents to a temporary 50% reduction in the biweekly installments of
Executive’s Base Salary to be paid by the Company from the Effective Date;
provided that such reduction in the biweekly installments shall not reduce
Executive’s current annual Base Salary of $537,500 for any purpose under the
Employment Agreement.

ACKNOWLEDGED AND AGREED:EXECUTIVE/s/ Timothy Paul Davis3/26/2020Name:Timothy
Paul DavisDateTitle:President, Western RegionCOMPANY/s/ Thomas
Nimbley3/26/2020Name:Thomas NimbleyDateTitle:Chief Executive Officer






